Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
This communication is a First Office Action on the merits in reply to application number 15/990,038 filed on 05/25/2018.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2018 is in compliance with the provisions of 37 CFR 1.97 and has been entered into the record.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter.  The claims are directed to an abstract idea without significantly more.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The eligibility analysis in support of these findings is provided below, in accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the system (claims 1-10), and method (claims 11-20) are directed to potentially eligible categories of subject matter (i.e., machine and process, respectively).  Thus, Step 1 is satisfied.
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Certain methods of organizing human activity” group within the enumerated groupings of abstract ideas set forth in the 2019 PEG since the claims set forth steps for managing personal behavior, and also recite an abstract idea falling under the “Mental Processes” abstract idea grouping by reciting steps (create a…table, check list, error log, discrepancy log, table) that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also recites an abstract idea falling under the “Certain Methods of Organizing Human Activity” abstract idea grouping by reciting the fundamental economic practice or principle of mitigating risk (managing risk factors of a business process) and/or commercial interactions (activities related to legal obligations or business relations pursuant to the AEO certificate process).  The limitations reciting the abstract idea, as set forth in exemplary claim 1, are [Note:  The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements,” which are analyzed under Step 2A Prong Two and Step 2B below]:  (a central management server comprising at least one processor, wherein the processor) creates a risk level assessment table based on set likelihood evaluation criteria scores and set consequence evaluation criteria scores; creates a risk factor check list based on information regarding risks and risk factors input by a user, the risks and the risk factors being provided according to tasks; creates an error log based on externally-provided raw data and first user input information; creates a discrepancy log based on externally-provided abnormal event information and second user input information; and creates a risk factor identification and evaluation table based on the risk factor check list, the error log, and the discrepancy log.  Independent claim 11 recites similar limitations as set forth in claim 1 and is therefore determined to recite the same abstract idea as claim 1.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  The additional elements are directed to a central management server comprising at least one processor.  These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to merely using a generic computer to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment.  See MPEP 2106.05(f) and 2106.05(h).  In addition, these limitations fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are directed to a central management server comprising at least one processor.  These additional elements have been evaluated, but fail to add significantly more to the claims because they merely describe generic computing elements to perform the claimed invention in a particular technological environment, similar to simply adding the words “apply it” to the abstract idea, which does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification describes that generic computer systems that may be used to implement the invention, which cover virtually any computing device under the sun (See Fig. 2 and paragraph 53 of the Spec.).  Therefore, the additional elements merely describe generic computing elements that serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements integrate the abstract idea into a practical application.  Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-9 and 12-20 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to merely recite additional details that narrow the abstract idea.  For example, claims 2/12 recite additional details of the scores presented in base claims 1/11, however these are details/elements that, similar to base claims 1/11, fall under the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluation, judgment, or opinion; and also fall within the realm of the “Certain Methods of Organizing Human Activity” abstract idea grouping since these limitations describe activities that further refine the fundamental economic practice or principle of mitigating risk (managing risk factors of a business process) and/or commercial interactions (activities related to legal obligations or business relations pursuant to the AEO certificate process).  Dependent claims 3-10 and 13-20 have been fully considered as well however, similar to claims 2/12, the elements set forth in these claims describe steps/details falling within the same “certain methods of organizing human activity” and “mental processes” abstract idea groupings.  The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide generic computer implementation.  Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 11-12, and 14-17 are rejected under 35 U.S.C. §103 as unpatentable over Deb et al. (US 2012/0215575, hereinafter “Deb”) in view of Vanga et al.  (US 2010/0049748, hereinafter “Vanga”).

Claims 1/11:  As per claim 1, Deb teaches a system for managing risk factors in an authorized economic operator (AEO) certificate process, the system comprising:
a central management server comprising at least one processor (paragraph 13 and Fig. 1:  computer server 101 may have a processor 103 for controlling overall operation of the server and its associated components), wherein the processor:
creates a risk level assessment table based on set likelihood evaluation criteria scores and set consequence (impact, result) evaluation criteria scores (paragraphs 27-35, 38 and Figs. 4 and 6:  For instance, in the example chart 600 of FIG. 6, impact of risks may be indicated along the x-axis 602, while probability of the risks may be shown along the y-axis 604; score of the identified risk may be reported to a user. Additionally or alternatively, the score may be presented in a matrix, in a visual display such as a graph or chart, or via another report mechanism; variables may include the level at which the risk is a threat);
creates a risk factor check list based on information regarding risks and risk factors input by a user, the risks and the risk factors being provided according to tasks (paragraphs 25-27, 32, 36, 39, and Figs. 2-6:  at least one risk variable associated with the identified risk may be identified. In some examples, the identified risk and risk variable may be stored in a matrix or framework, as will be discussed more fully below. In step 304, a risk score for the identified risk is determined. In some examples, the risk score may be based on a score determined for the identified risk variable. In some arrangements, a weighting or other factor may be included in determining the score; Additionally or alternatively, variable data may be provided by a user via user devices 208a-208c);
creates an ... log based on externally-provided raw data and first user input information (paragraphs 25-27, 32, 39, and Figs. 3-6:  results may be reported…score may be presented in a matrix, in a visual display such as a graph or chart, or via another report mechanism; risk variable module 204 may obtain data from data sources within the entity 210, such as data source 3 212c or external to the entity 210, such as data source 4 212d. Additionally or alternatively, variable data may be provided by a user via user devices 208a; In some examples, the scores may be based on user input received from user devices 208a-208c. For instance, a user may provide input on impact of a risk, or various other factors associated with one or more variable, to aid in determining a score for the variable and the risk);
creates a discrepancy log based on externally-provided abnormal event information and second user input information (paragraphs 21, 25, 34-39, and Figs. 3-6:  risks may be identified based on data stored within the entity, such as data source 1 212a, or data stored external to the entity; In some arrangements, the scores, such as the overall determined scores for a risk, normalized score for a risk, etc. may be color coded within the matrix to easily identify risks within or above a certain predefined threshold; risks can be added and removed as desired by the user, group, department, business entity, etc. implementing the framework); and
creates a risk factor identification and evaluation table based on the risk factor check list…and the discrepancy log (paragraphs 27-29, 38, and Figs. 3-6:  FIG. 4 illustrates one example matrix or framework that may be used with the risk assessment and prioritization system described herein. In a left column 402, the matrix may include one or more risks within a given category; In some examples, the risks may be plotted, based on the determined scores, to visually illustrate the risks in order to identify those having high priority. FIG. 6 illustrates one example chart or matrix 600 that may aid in prioritizing risks. For instance, in the example chart 600 of FIG. 6, impact of risks may be indicated along the x-axis 602, while probability of the risks may be shown along the y-axis 604. In some examples, impact may be determined by multiplying the CVSS score by the risk appetite score. In other examples, the probability may be determined by multiplying a threat complexity or control effectiveness score by the velocity or time to act score. These values may be identified as "high," "medium" or "low" based on the defined thresholds and may be mapped onto the axes).

Deb does not teach:
creates an error log.

Vanga teaches:
creates an error log (paragraphs 71, 211, 231, 235, and 252:  computer system reports all identified errors and irregularities and related trends involving a specific business unit to a local user who is, for example, the unit manager, only those errors and irregularities that involve a financial process are reported; Variations of the method include, for example, text messages, error logs, and user alerts posted on an electronic bulletin board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deb with Vanga because the references are analogous since they are each directed to computer-based features for evaluating and managing risk, which is reasonably pertinent to Applicant’s field of endeavor of managing risk factors in an authorized economic operator certification process, and because modifying Deb by applying the teachings of Vanga to create an error log that is incorporated into Deb’s risk factor identification and evaluation table, as claimed, would serve the motivation to identify risk exposure resulting from error trends (Vanga at paragraph 231); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results (i.e., risk factor identification/evaluation table that includes error information along with risk factors and discrepancies) of the combination were predictable (i.e., since the resulting table with error information is an expected result, which serves the same function as the table did without the error information).

Claim 11 is directed to a method for performing substantially similar limitations as those recited in claim 1 and discussed above.  Accordingly, Deb, in view of Vanga, teaches a method for performing the limitations discussed above (Deb at paragraph 3 and 40:  system and method of identifying, assessing and prioritizing risks are provided; The methods and features recited herein may further be implemented through any number of non-transitory computer readable media that are able to store computer readable instructions; see also, Vanga at paragraph 38:  method for identifying, documenting and managing business processes, risks and controls), and claim 11 is therefore rejected using the same references and for substantially the same reasons as set forth above.

Claims 2/12:  Deb further teaches wherein the likelihood evaluation criteria scores are category-specific likelihood evaluation criteria scores set to be within a plurality of categories classified according to likelihood evaluation criteria assessment standards, while the consequence evaluation criteria scores are category-specific consequence evaluation criteria scores set to be within a plurality categories classified according to consequence evaluation criteria assessment standards (paragraphs 24, 26, 29-32, 36, 38, and Figs. 3-6:  may determine that a likelihood of a threat is low, medium or high, and that term or phrase may be input into the matrix; For instance, in the example chart 600 of FIG. 6, impact of risks may be indicated along the x-axis 602, while probability of the risks may be shown along the y-axis 604. In some examples, impact may be determined by multiplying the CVSS score by the risk appetite score. In other examples, the probability may be determined by multiplying a threat complexity or control effectiveness score by the velocity or time to act score. These values may be identified as "high," "medium" or "low" based on the defined thresholds and may be mapped onto the axes; impact of a risk, or various other factors associated with one or more variable; overall risk appetite score may be determined by multiplying the impact score by the likelihood score; For instance, in the example chart 600 of FIG. 6, impact of risks may be indicated along the x-axis), and the processor creates the risk level assessment table comprised of scores obtained by multiplying the category-specific likelihood evaluation criteria scores and the category-specific consequence evaluation criteria scores (paragraphs 31, 38, and Figs. 3-6:  overall risk appetite score may be determined by multiplying the impact score by the likelihood score. The various scores may be combined (such as by adding the variable scores, by adding the weighted variable scores, etc.) to determine an overall risk score).

Claims 4/14:  Deb does not teach the limitation of claims 4/14.
However, Vanga further teaches wherein the processor extracts information, including liable person code, declaration number, block number, correction date and time, repair category, correction category, item code, error score, error score after change, details before correction, and details after correction, from the raw data, and inputs the extracted information to the error log (paragraphs 31, 56, 71, 93, 141-143, 235, and 252:  data extract information table; data is stored in the data extract information table in the ORM database of the computer system…computer system then analyzes the data file, maps the data in the organization's data file to a new data table, and copies the data into the new data table; reports all identified errors and irregularities and related trends involving a specific business unit [Examiner’s Note:  The descriptive claim language/labels describing the information extracted, e.g., “liable person code, declaration number, …” do not impose additional patentable weight on the claim beyond their characterization as “information” since the extracting is performed the same regardless of the information being extracted, such that the descriptive language/label does not materially distinguish the extracting step from the extracting performed by the prior art.  In addition, there is no functional relationship between the descriptive language and processor, but instead the descriptive language merely conveys meaning to a human reader without imposing functional/structural limitation on the claim.  See MPEP 2111.05]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Deb/Vanga, Vanga’s feature for extracting information that is input to the error log, as claimed, because the automated extraction would serve the motivation to manage risk more efficiently and effectively within an organization (Vanga at paragraph 68).

Claims 5/15:  Deb does not teach the limitation of claims 5/15.
However, Vanga further teaches wherein, when the information extracted from the raw data is input to the error log, the processor inputs the extracted information to the error log to be arranged based on the declaration number information (paragraphs 71, 229, 231, and 235:  execution of the control procedure by the computer system, the computer system organizes and reports the data in relation to each intended local user audience. For example, while the computer system reports all identified errors and irregularities and related trends involving a specific business unit to a local user who is, for example, the unit manager, only those errors and irregularities that involve a financial process are reported to the local user who acts as the controller for the organization; receive various reports of process effectiveness such as the processes that have the highest error rates, the processes with the least error rates, and the business units causing the largest number of processing errors).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Deb/Vanga, Vanga’s feature for arranging errors based on declaration information, as claimed, in order to organize and report errors and trends to the  person or business unit responsible for the corresponding errors (Vanga at paragraphs 71 and 231), which would presumably result in action/change to reduce the errors and thereby mitigate risks related thereto.

Claims 6/16:  Deb further teaches wherein the processor receives information regarding reasons for liability, information regarding analysis of causes of errors, task classification information, risk factor information, and consequence evaluation criteria information, as the first user input information (paragraphs 21, 25-26, and Fig. 2: may obtain data from data sources within the entity 210, such as data source 3 212c or external to the entity 210, such as data source 4 212d; receive the identified risks and associated variables; user may provide input on impact of a risk, or various other factors associated with one or more variable, to aid in determining a score for the variable and the risk; [Examiner’s Note:  The descriptive claim language/labels describing the type of information received, e.g., “information regarding reasons...” do not impose additional patentable weight on the claim beyond their characterization as “information” since the “receiving” is performed the same regardless of the information being received, such that the descriptive language/label does not materially distinguish the receiving step from the receiving performed by the prior art.  In addition, there is no functional relationship between the descriptive language and processor, but instead the descriptive language merely conveys meaning to a human reader without imposing functional/structural limitation on the claim.  See MPEP 2111.05]), and codes and manages [information], based on the task classification information and the risk factor information, [information] being managed by being matched to codes used in management of the risk factor check list (paragraphs 34-35:  the overall determined scores for a risk, normalized score for a risk, etc. may be color coded within the matrix to easily identify risks within or above a certain predefined threshold. For instance, the highest risks (those over a predetermined threshold) may be colored red to indicate importance. In some examples, this red color may be applied to any overall score or normalized score over, for example, 75, 80, 85 or 90. Risks having low scores, such as those below a predetermined threshold, may be colored green to indicate less importance. For example, scores below 25, 20, 15 or 10 may be colored green. Scores outside of these categories may be another color or may have additional thresholds and colors associated with those thresholds), but does not teach the managed information as being error details in the error log.
However, Vanga teaches the management of information that includes error details in the error log (paragraphs 71, 211, 231, 235, and 252:  computer system reports all identified errors and irregularities and related trends involving a specific business unit to a local user who is, for example, the unit manager, only those errors and irregularities that involve a financial process are reported; Variations of the method include, for example, text messages, error logs, and user alerts posted on an electronic bulletin board).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include, in the combination of Deb/Vanga, Vanga’s information in the form of error details in the error log, as claimed, in order to organize and report errors and trends related thereto (Vanga at paragraphs 71 and 231), which would presumably enable action/changes to reduce errors and thereby mitigate risks related thereto.

Claims 7/17:  Deb further teaches wherein the processor receives task classification information, risk factor information, and consequence evaluation criteria information, according to the abnormal event information, as the second user input information (paragraphs 21, 25-26, 28, 34-39, and Figs. 3-6:  user may provide input on impact of a risk, or various other factors associated with one or more variable, to aid in determining a score for the variable and the risk; matrix may include one or more risks within a given category. Categories of risks may include, for example, cyber risks, political, geological, physical, and the like, may be included in the matrix or framework; may be color coded within the matrix to easily identify risks within or above a certain predefined threshold; For example, scores below 25, 20, 15 or 10 may be colored green. Scores outside of these categories may be another color or may have additional thresholds and colors associated with those thresholds; risks can be added and removed as desired by the user, group, department, business entity, etc. implementing the framework; [Examiner’s Note:  The descriptive claim language/labels describing the type of information received, e.g., “task classification information, risk factor information, ...” do not impose additional patentable weight on the claim beyond their characterization as “information” since the “receiving” is performed the same regardless of the information being received, such that the descriptive language/label does not materially distinguish the receiving step from the receiving performed by the prior art.  In addition, there is no functional relationship between the descriptive language and processor, but instead the descriptive language merely conveys meaning to a human reader without imposing functional/structural limitation on the claim. See MPEP 2111.05]); and codes and manages details of abnormal events in the discrepancy log, based on the task classification information and the risk factor information, the details of abnormal events in the discrepancy log being managed by being matched to codes used in the management of the risk factor check list (paragraphs 21, 25, 34-39, and Figs. 3-6:  risks may be identified based on data stored within the entity, such as data source 1 212a, or data stored external to the entity; In some arrangements, the scores, such as the overall determined scores for a risk, normalized score for a risk, etc. may be color coded within the matrix to easily identify risks within or above a certain predefined threshold; the overall determined scores for a risk, normalized score for a risk, etc. may be color coded within the matrix to easily identify risks within or above a certain predefined threshold. For instance, the highest risks (those over a predetermined threshold) may be colored red to indicate importance…Scores outside of these categories may be another color or may have additional thresholds and colors associated with those thresholds; risks can be added and removed as desired by the user, group, department, business entity, etc. implementing the framework).

Claims 3 and 13 are rejected under 35 U.S.C. §103 as unpatentable over Deb et al. (US 2012/0215575, hereinafter “Deb”) in view of Vanga et al.  (US 2010/0049748, hereinafter “Vanga”), as applied to claims 1 and 11 above, and further in view of Shukoor (US 2008/0033777).

Claims 3/13:  Deb, in view of Vanga, teaches the limitations of claims 1/11 as set forth above, but does not teach the limitation of claims 3/13.
Shukoor teaches wherein the tasks are classified by categories, subcategories, and sub-subcategories, and the processor matches codes to the tasks classified by the sub-subcategories, which are lowest categories (Abstract and paragraphs 5, 88-91, and 119:  provided herein of managing information that typically relates to a project, process, or workflow. The information is classified within various hierarchical levels of categories, subcategories and their lowest level data elements and is organized within an electronic graph in a corresponding hierarchical sequence; category cell; subcategory cell; sub-subcategory cell; final sub-subcategory cell at the lowest end of the hierarchy; different tasks or actionable items, each of which have a status that ranges from "un-started" to "completed" [wherein “un-started” and “completed” are status codes matched to the tasks]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deb/Vanga with Shukoor because the references are analogous since they are each directed to computer-based features for evaluating and managing organizational data, such as risk, which is reasonably pertinent to Applicant’s field of endeavor of managing risk factors in an authorized economic operator certification process, and because modifying Deb/Vanga to incorporate Shukoor’s task classification scheme, as claimed, would serve the motivation to partition tasks hierarchically, which helps to facilitate visualization of tasks and their relationships (Shukoor at paragraphs 43-44).

Allowable over prior art
Claims 8-10 and 18-20:  With respect to independent claims 8/18, the prior art of record does not teach the limitations of wherein the processor inputs information read from the risk factor check list to the risk factor identification and evaluation table; inputs likelihood evaluation criteria scores determined by comparing numbers of code-specific errors, among errors in the error log, with law compliance standards of likelihood evaluation criteria assessment standards used for setting likelihood evaluation criteria scores, as likelihood evaluation criteria information, to the risk factor identification and evaluation table; inputs likelihood evaluation criteria scores determined by comparing numbers of code-specific abnormal events, among abnormal events in the discrepancy log, with security management standards of likelihood evaluation criteria assessment standards, as likelihood evaluation criteria information, to the risk factor identification and evaluation table; and inspects event-specific consequence evaluation criteria information while counting the errors in the error log and the abnormal events in the discrepancy log, and inputs the event-specific consequence evaluation criteria information to the risk factor identification and evaluation table, as recited in independent claims 8/18 and dependent claims 9-10 and 19-20 as allowable over the prior art.  Claims 8-10 and 18-20 are not allowable, however, because they are rejected under 35 USC §101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bilello et al. (US 2013/0226652):  discloses risk management and assessment features or identifying and evaluating risks, impact evaluation, and deployment of risk mitigation (at least paragraph 6).
Innes et al. (US 2002/0198750):  discloses a risk management application for monitoring a plurality of risks over the life of a project (at least paragraph 6).
Mariya Polner.  Compendium of Authorized Economic Operator Programmes.  WCO Research Paper No. 25.  2012.  65 pgs.:  discloses details/charts pertaining to AEO implementation by different nations.
Authorised Economic Operators - The AEO Compact Model.  European Commission Directorate-General Taxation and Customs Union.  Brussels, 13 June 2006. 16 pgs.:  discloses a framework/guidelines for achieving AEO certification, including risk mapping, audit planning, AEO evaluation.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Primary Examiner, Art Unit 3683
01/13/2021